DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
  	Page 8, paragraph 5 refers to Figure 2.  However, Figure 2 does not contain the reference numbers that are referred to and appears to be an error.  
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “7” has been used to designate both brake magnets in the trailer (Fig. 11) and a towing vehicle transceiver (Fig. 1).  
Reference character “4” has been used to designate both a towing vehicle brake system (Fig. 11) and a trailer harness (Fig. 1).  
Reference character “8” has been used to designate both a status module (page 14, paragraph 4) and a proportional brake control device (page 8, paragraph 5).
Reference character “20” has been used to designate both a sensor (Page 20, par. 5) and memory (Fig. 12).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Objections
Claim 2 is objected to because of the following informalities:  A period appears to be missing at the end of claim 2. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.




(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-4 are rejected under 35 U.S.C. 102 (e) as being anticipated by Breed (US 20130033381).
Re claim 1, Breed teaches a vehicle trailer management system comprising: at least one trailer system component; a trailer system controller operatively coupled to the at least one trailer system component; a trailer system sensor operatively coupled to the at least one the at least one trailer system component; a control area network bus operatively coupled to the at least one trailer system component and configured to connect the at least one trailer system component with the trailer system controller and the trailer system sensor; a transceiver operatively coupled to the control area network bus and operatively coupled to a user interface, the transceiver transmitting and receiving signals between the control area network bus and the user interface. (Par. 21-22, 26)

Re claim 2, Breed teaches wherein the trailer system sensors are configured to monitor a trailer lighting system, tire pressure, a trailer brake system, on board cameras, trailer mileage, hub temperature, proximity sensors, and/or sway controls. (Par. 188)

Re claim 3, Breed teaches a wireless vehicle trailer monitoring system comprising: a monitoring circuit operatively coupled to a trailer controller, the monitoring circuit configured to detect a fault condition with an associated trailer; a trailer wireless 

Re claim 4, Breed teaches wherein the monitoring circuit is configured to detect trailer brake malfunction or disconnection. (Par. 346-348)

Claims 3-9 are rejected under 35 U.S.C. 102 (b) as being anticipated by Thomas et al. (US 20090219148).
Re claim 3, Thomas et al. disclose a wireless vehicle trailer monitoring system comprising: a monitoring circuit operatively coupled to a trailer controller, the monitoring circuit configured to detect a fault condition with an associated trailer; a trailer wireless transceiver (6) operatively coupled to the monitoring circuit; and a towing vehicle wireless transceiver (7) operatively coupled to an associated towing vehicle, wherein the trailer wireless transceiver is configured to communication wirelessly with the towing vehicle wireless transceiver. (Par. 28)

Re claim 4, Thomas et al. disclose wherein the monitoring circuit is configured to detect trailer brake malfunction or disconnection. (Par. 28)

Re claim 5, Thomas et al. teach a monitoring circuit is configured to detect trailer light malfunction or disconnection. (Par. 29) 

Re claim 6, Thomas et al. disclose wherein the monitoring circuit is configured to detect a fault condition related to tongue weight. (Par. 28)

Re claim 7, Thomas et al. disclose wherein the monitoring circuit is configured to detect a fault condition related to status of cargo disposed within the trailer. (Par. 28)

Re claim 8, Thomas et al. disclose wherein the monitoring circuit is configured to detect a fault condition related to of a status of a coupler coupling the trailer to the towing vehicle.  (Par. 29)

Re claim 9, Thomas et al. disclose detecting a fault condition related to trailer yaw. (Par. 28) 

Allowable Subject Matter
Claims 10-13 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach wherein the inertial calculation function is configured to: apply full brake power to a brake magnet; measure and store the current running to the brake magnets as the current reference; prompt a user to drive forward at a set speed; access the inertial measurement unit; calculate an average magnitude of the acceleration vector; store the average magnitude of the acceleration vector as a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ungerman, Hilberer, Suda, Risse et al., Chevrel et al., Barlsen et al., Claerhout et al., Hecker et al., Claussen et al., and Avner teach similar trailer management systems.  Willis et al. teaches a vehicle monitoring device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWOctober 21, 2021